Citation Nr: 0838651	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-24 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a program of vocational rehabilitative 
services, other than employment assistance, for the pursuit 
of a Master's degree under the provisions of Chapter 31, 
Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to November 
1997.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2007, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The primary 
purpose of such remand was to permit the RO to schedule the 
veteran for a requested hearing before the Board, sitting at 
the RO.  On remand, the veteran was afforded a Board hearing 
in June 2007 before the undersigned Veterans Law Judge, and 
it is noted that a transcript of that hearing is of record.  
As well, at the June 2007 hearing, the veteran submitted 
additional documentary evidence along with a written waiver 
for its initial consideration by the RO.  Following its 
completion of the actions sought by its March 2007 remand, 
the RO has since returned the file to the Board for 
additional consideration.  


FINDING OF FACT

The veteran has an employment handicap and a serious 
employment handicap, based on service-connected disabilities, 
among which is a schizoaffective disorder that is evaluated 
as 30 percent disabling; he has not overcome his impairment 
of employability as a result of employment that is suitable 
to his aptitudes, interests, and skills; his pursuit of a 
Master of Science degree in Mathematics or related area is 
suitable to his interests and aptitudes and is reasonably 
feasible.  




CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code, 
other than employment services, for the veteran's pursuit of 
a Master of Science degree in Mathematics or a related field 
have been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3106, 3107 
(West 2002); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.51, 
21.52, 21.53, 21.57, 21.184 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in March 2006 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been completed in full as 
directed, and it is of note that neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that the VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also requires the VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.

However, the VCAA is inapplicable to claims such as the one 
decided herein as the statute at issue is not found in Title 
38, United States Code, Chapter 51 (i.e. the laws changed by 
VCAA), rather, it is found in Chapter 31.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. 
Principi, 18 Vet. App. 435 (2004).

Notwithstanding, VA educational programs have their own 
provisions addressing requirements for notification and 
assistance.  For example, under 38 C.F.R. § 21.1031(b), "[i]f 
a formal claim for educational assistance is complete, or VA 
requires additional information or evidence to adjudicate the 
claim, VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provision of § 21.1032(a)."  In this case all 
relevant and probative evidence is contained in the veteran's 
Chapter 31 file, inclusive of the evaluations and counseling 
records generated in connection with the veteran's December 
2005 application.  Moreover, the veteran has been provided 
with considerable information outlining his due process 
rights, and the requirements for entitlement to vocational 
rehabilitation services as well as the information and 
actions required of him in order to assist VA in delivering 
those services.

These documents, including VCAA-style notice letters 
pertinent to vocational rehabilitation benefits, the 
statement of the case, and various items of electronic mail 
provided notification of the information and evidence 
necessary to substantiate this claim, and indicated to the 
veteran that the RO would make reasonable efforts to obtain 
relevant records adequately identified by the veteran.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.

Merits of the Claim

The purpose of vocational training under Chapter 31 is to 
enable veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. 
§ 21.1.  A veteran who meets the criteria for basic 
entitlement may be provided a program of rehabilitative 
services which may include medical, diagnostic, counseling, 
educational, vocational, and/or employment services, among 
other services, as are determined to be needed and 
appropriate. 38 C.F.R. § 21.35(i) (2007).

The applicable law and VA regulations provide that a person 
shall be entitled to rehabilitation benefits under Chapter 31 
if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an "employment handicap."  38 U.S.C.A. § 3102(1)(A), (B); 38 
C.F.R. § 21.40(b).

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of Chapter 31, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101(1); 38 C.F.R. § 21.51(b).  "Impairment" is defined as 
restrictions on employability caused by the veteran's 
service-connected and nonservice-connected disabilities, 
negative attitudes toward the disabled, deficiencies in 
education and training, and other pertinent factors.  38 
C.F.R. § 21.51(c)(1).  The veteran's abilities to obtain or 
retain employment are not impaired if he has a history of 
stable, continuous employment.  38 C.F.R. § 21.51(e)(2), (3).

(The Board notes at this point that in applications filed 
between March 30, 1995 and October 8, 1996, inclusive, the 
individual's service-connected disabilities need not 
contribute to the individual's overall vocational impairment.  
See 38 C.F.R. § 21.51(c)(3); see also Davenport v. Brown, 7 
Vet. App. 476 (1995).  However, this veteran's claim was 
filed in December 2005, and the requirement that service- 
connected disabilities contribute in substantial part to 
overall vocational impairment accordingly applies in this 
case.)  

An employment handicap does not exist when any one of the 
following conditions is present: (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. 
§ 21.51(f)(2).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent reevaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).

A person is also entitled to rehabilitation benefits under 
Chapter 31 if such a person is a veteran who has a service-
connected disability rated at 10 percent or more that was 
incurred or aggravated in service on or after September 16, 
1940, and is determined by the Secretary to be in need of 
rehabilitation because of a "serious employment handicap."  
38 U.S.C.A. § 3102(2)(A), (B); 38 C.F.R. § 21.52.

Prior to the October 9, 1996, amendment, the term "serious 
employment handicap" was defined as "a significant impairment 
of a veteran's ability to prepare for, obtain or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests."  See 38 U.S.C.A. § 3101(7) (West 
1996).  Under the amended statute, the term "serious 
employment handicap" means a significant impairment, 
resulting in substantial part from a service-connected 
disability rated at 10 percent or more, of a veteran's 
ability to prepare for, obtain, or retain employment 
consistent with such veteran's abilities, aptitudes, and 
interests.  See 38 U.S.C.A. § 3101(7) (West 2002).

Further, a separate determination addressing whether a 
"serious employment handicap" exists shall be made in each 
case in which an employment handicap is found.  38 U.S.C.A. 
§ 3106(a); 38 C.F.R. § 21.52(a).  A veteran who has been 
found to have an employment handicap shall be held to have a 
serious employment handicap if he has: (1) A neuropsychiatric 
service-connected disability rated at 30 percent or more 
disabling; or (2) any other service-connected disability 
rated at 50 percent or more disabling.  38 C.F.R. § 21.52(c).

Significantly, a separate determination addressing whether a 
"serious employment handicap" exists is not made when an 
employment handicap has not been found.  38 U.S.C.A. 
§ 3106(a); 38 C.F.R. § 21.52(a), (b).  A veteran cannot have 
a serious employment handicap in the absence of an employment 
handicap.  Id.

Also for consideration during the initial evaluation and 
planning status is whether achievement of a vocational goal 
is feasible.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.  

The term "vocational goal" is defined by statute as gainful 
employment consistent with the veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(8).  In order 
to find that the achievement of a particular vocational goal 
is reasonably feasible, the facts must show that the effects 
of the veteran's service-connected and non-service-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: 
(1) a vocational goal must be identified; (2) the veteran's 
physical and mental conditions must permit training to begin 
within a reasonable period; and (3) the veteran must possess 
the necessary educational skills and background to pursue the 
goal.  38 C.F.R. § 21.53(d).

In reviewing a Board determination concerning Chapter 31 
vocational rehabilitation benefits the U.S. Court Of Appeals 
for Veterans Claims (Court) has noted that, "the Secretary is 
given broad authority to make awards and determine the scope 
of services and assistance."  Kandik v. Brown, 9 Vet. App. 
434, 438 (1996).  The Court further noted that such 
determinations are only set aside in cases found to be 
arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law.

In adjudicating appeals, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id. At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

The veteran seeks a program of vocational rehabilitation 
services, over and above the employment assistance that 
Vocational Rehabilitation and Counseling (VR&C) staff at the 
RO has already found him entitled to, for the pursuit of a 
Master of Science degree in Mathematics or a related field.  
While the veteran acknowledges that he is in possession of a 
Bachelor of Science degree in Mathematics from a prominent 
educational institution, the U.S. Naval Academy, he provides 
credible testimony that he was never able to obtain 
employment commensurate with his undergraduate degree, based 
on his service-connected schizoaffective disorder, for which 
a 30 percent rating remains in effect.  With medication and 
therapy, the veteran reports that his schizoaffective 
disorder has become less of deterrent to employment in his 
chosen field; however, in the interim, he has pursued 
employment unrelated to his mathematics degree and, despite 
attempts to find work in the his area of concentration, he 
has been unsuccessful in obtaining entry-level employment in 
that field.  Moreover, his attempts to find entry-level 
employment at this juncture are stymied by the more than ten-
year period in which he was not gainfully employed in his 
chosen field and the absence of relevant experience on his 
part in that area.  

VR&C staff has determined that the veteran was entitled only 
to employment services under Chapter 31, leading the VA's 
counseling psychologist to prepare a Rehabilitation Plan 
solely on that basis.  The veteran declined to execute his 
Rehabilitation Plan on the basis that he was excluded from 
his pursuit of a post-graduate degree program in Mathematics.  
On that basis, VA placed the veteran in an "interrupted" 
status with respect to his Chapter 31 entitlement.  

Available data indicates that, following the veteran's 
discharge from service in 1997, he was employed as an 
operations supervisor for a package delivery service, 
bookkeeper, and truck driver.  Persuasive testimony was 
offered by the veteran at his 2007 hearing that he had 
attempted to secure employment compatible with his 
mathematics degree, but to no avail.  He cited employment 
applications he has submitted to a financial services firm 
and insurance companies, which were denied on the basis that 
he had failed to make use of his mathematics degree for a 
period of ten or more years, had attained no meaningful work 
experience, and lacked commitment to any given industry.  

The veteran has also set forth his disagreement with some, if 
not all, of the employment opportunities suggested by VR&C 
personnel.  From the veteran's viewpoint, the possibility of 
uprooting his family to take a position with the Federal 
government in Washington, DC, poses an undue hardship on 
himself and his family.  Other potential employment is judged 
by him to be inconsistent with his interests, skills, and 
aptitudes.  He has further indicated that he was at one point 
during the Chapter 31 evaluation process offered an 
opportunity to become a VR&C third-party vendor, with 
earnings of approximately $100,000, but when he questioned 
the decision-making of VR&C personnel, that possibility was 
removed as a viable option.  In the absence of reasonable 
alternatives, the veteran indicates that he self-enrolled in 
a Master of Insurance Studies at St. John's University, with 
an anticipated graduation date following the Spring 2008 
semester and expected employment as a risk analyst or 
actuary.  

VR&C staff has denied the veteran's claim for additional 
vocational rehabilitative services on the basis that he is 
without an employment handicap in that he was able to 
overcome any impairment of employability through education 
and is potentially employable in various positions, such as a 
contract specialist, benefit authorizer, statistician, and 
the like.  Notwithstanding the RO's conclusion, the record 
reflects that the veteran is service-connected for a 
schizoaffective disorder, evaluated as 30 percent disabling, 
as well as disfigurement of the head, neck or face; 
limitation of motion of the ankle; and a skin disorder, with 
each of the foregoing entities being evaluated as 
noncompensable.  

Data obtained by VR&C staff and by way of the veteran's 
testimony are to the effect that he has never been employed 
in a job consistent with his undergraduate degree in 
mathematics, and that his entry into employment based on his 
mathematics degree was precluded for some time after his 
service discharge by his service-connected schizoaffective 
disorder.  Such data include vocational testing by VA showing 
mathematics and reading scores supportive of the veteran's 
pursuit of a post-graduate degree and aptitude scores which 
were interpreted by the VA vocational counselor to be "quite 
strong" and indicative of strength in all occupational 
areas.  As well, the VA's case manager noted in his/her 
February 2006 report that the veteran's psychiatric disorder 
impaired his ability to retain employment, that he had an 
employment handicap that had not been overcome, and that 
there was an unstable work history, although no serious 
employment handicap was present.  

On the basis of the Board's review, it cannot reasonably be 
concluded that the veteran's employability is unimpaired, 
that his service-connected psychiatric disability fails to 
contribute to the impairment of employability, or that the 
veteran has overcome the effects of his impairment of 
employability through employment in an occupation consistent 
with his abilities, aptitudes and interests, with successful 
maintenance of such employment.  Rather, the record as a 
whole denotes the existence of an employment handicap of some 
ten years' duration, and given that the veteran's 
neuropsychiatric disorder is evaluated as 30 percent 
disabling, the existence of a serious employment handicap 
must also be conceded.  Moreover, the veteran's vocational 
goal of mathematics-related employment is suitable and is 
reasonably feasible, both now and at the time he submitted 
his application in late 2005.  Thus, the record permits the 
Board to conclude that the veteran is entitled to retroactive 
entry into a program of vocational rehabilitative services 
for the pursuit of a Master's degree and that the RO's denial 
of his entry into that program, based on his December 2005 
application therefor, was in error.  








ORDER

Entitlement to a program of vocational rehabilitative 
services, other than employment assistance, for the pursuit 
of a Master's degree under the provisions of Chapter 31, 
Title 38, United States Code, and retroactive entry into such 
program, is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


